og

Case 6:20-cv-00018-BMM-JTJ Document 15-1 Filed 08/12/20 Page 1 of 7

     

 

 

 

Date |#

1 .
DOAYP 0.8m Gus « SLS

 

 

* fa = J _lLavoloan in Smontks

 

£OQVO Tor Reso [BID

Name mth J acol
AO le
Allergies:

Unit- wrc A BC) ob
INF HSU! HSU2 LHU2 MDIU LHUI

 

#3

Medication Issued From Stock

1# 2 # 3#

 

Date {1 /44/\4 Initials

 

 

Date

fo
79 |"

" Dev ace (Ares

 

J Erisr LAF KWEE EF FLEILON

 

T pmmee— L60 bp P (eck

 

Name Smite | ico b
AO ALGoL

Allergies:

Unit- wrc A BB C¢ D
INF HSUf HSU2 LHU2 MDIU LHUI

 

/g

L)
. LLL

Medication Issued From Stock

1# 2 # 3#

 

eile)

Datey2 /19 19 = InitialsKuy

 

 

Date

Worst

"Plea sbahele wih &.

 

Kees A fée- evateah—

 

2 Ned hk. of bh itdec

 

B tinge.

Name Suh, JS<coh

AO UlGel
Allergies:

Unit- wrc A B Cc OD
INF HSU! HSU2 LHU2 MDIU  LHUI

 

Medication Issued From Stock

1 # 2 # 3#

 

Date | &/ % Initials

 

 

o
a

"Ava, 26k. Re

 

Dy Guboute ube Eepustey)

 

#2

 

HY ais

[/ 7)

Name S mith, Jacob

AON H1GLG@
Allergies:

Unit- wrec A B C OD
INF HSU! HSU2 LHU2 MDIU LHUI

 

= Lule 7

Medication Issued From Stock

1# 2 # 3#

 

 

 

 

 

Date ORG. /3@0 Initials # " ;

 

exhibit lL

DEFENDANTS 2196
Case 6:20-cv-00018-BMM-JTJ Document 15-1 Filed 08/12/20 Page 2 of 7

       

Montana Department of Corrections

   

Nursing and Provider Progress Notes

[1.497] Pe: 5G | RR:/y | eP: IW /, 4 | 02 stats: G4 Height: /, 19" | weight:29.6 [ age: 4/ |

Routine Follow Up: Schedule back with Dr. Rees to discuss kite daed 7.23.19 and urinary plan of care see 3.4.19 note
_from.Dr. Readal per SP 7.26.19

es

 

 

 

prhce<e Soe pecs si) wocropoal
Detywech < DDAVP 9 /K lr oes bees)
On LED @urrvvwszy FOR I-S B4yg

Veliov UL Opa Exe fceuecl pLAS.

 

CN +
IA @ hee Fophos, jf 0PRI-LARA: Sor
E~- Petar fod KpF SFvLOLE Zool) Poh

O LEG LVSTARLLETY.

 

AY DETRLOR EVARLETY
ELL AT YW GEUOWS ZK AVES
4 by OF RA.

P) better Geir yoee x Rents

Offender Name / DOC ID#: Smith, Jacob Lee - 41666 | Date: 11/21/2019 __| Time:

SHE DuLe fale ALG He CEWTELES FUE
i, Fok NEr RusoR £84. ZHU ES

= 760, BhP BR Re Pheale Ke
CONFIDENTIAL MEDICAL INFORMATION - UTILIZE CARE IF DESSEMINATING

DEFENDANTS 2209

 

 

 

 

 

 

exhibit 2
 

Case 6:20-cv-00018-BMM-JTJ Document 15-1 Filed 08/12/20 Page 3 of 7

       

Montana Department of Corrections

 

hs . Nursing and Provider Progress Notes

7:94] P:6% | RR:/L, | BP:109 G7 | 02 Stats: GG | Height:G ‘O”| weighty a | Age: 9/47

Routine Referral: Please schedule with Dr. Rees to re-evaluate need for TX of left index finger per TB 2.6.20

LYSUEN S0Ig. £ Gy lela
[2e te) AerbIEA Mhecve Spbercuc Me leaekts.
OF) Sybbx Peal E Lips Els Fatxtov
Born Aer cvé t PrsstvE Gy Pap.
A St, Ave Per.
Porth tuts, & bécu hha Eepostovs,
Geb (eo,

 

          

 

1) CLYOHC Exth-sck Coy keer tops Dif uNEe Fito€/e
CMO VEE LP OLOUE
P) Ada EL RF
ADEPT & UG He DRSavEeS
TR A tybhact) K TL tt
ly EppE (ACL alee Abr

Provider Signature: kin Gul»

Offender Name / DOC ID#: Smith, Jacob Lee - 41666 Date: 02/28/2020 Time:

 

 

 

 

 

CONFIDENTIAL MEDICAL INFORMATION - UTILIZE CARE IF DESSEMINATING

DEFENDANTS 2202
exhibit 3
 

Case 6:20-cv-00018-BMM-JTJ Document 15-1 Filed 08/12/20 Page 4 of 7

  

Montana State Prison
Nursing & Provider Progress Notes

Notes

 

 

inmate Name: Smith facet  pOciDe: Ullol 2
Last V Fiat ~

DEFENDANTS 2208
exhibit 4
Case 6:20-cv-00018-BMM-JTJ Document 15-1 Filed 08/12/20 Page 5 of 7

   

Inmate Name Sheol > SALZH

DOCID#_ “71 ZGG

DEPARTMENT OF CORRECTIONS
MONTANA STATE PRISON

 

INFORMED CLINICAL CONSENT

 

| understand that the following clinical procedure; A4ri (© CEES C HELLA CAT heri-

Is recommended by Dr. Rees AS Requested by myself S' FUELS
(MDOC Health Care Provider Name)

| have received a clear explanation of my condition, the recommended clinical procedure, the

probability of success, treatment alternatives and post procedure expectations/care.

The expected benefit(s) from this clinical procedure is/are: Removal of lesion__ Drainage of
lesion____ Relief of joint inflammation WV

 

| have been advised of any significant risks in relation to this clinical procedure. The following
reasonably foreseeable risks were discussed: Death, Infection, Scarring, Pain, Loss of
function, Nerve damage, Incomplete removal requiring repeat excision

 

| understand that if the procedure is NOT performed the possible risks are: Progression of
lesion/condition, Failure to accurately diagnose,

 

 

| am aware of my right to give informed consent or informed refusal |, po vor DO NOT__ give
my informed consent to the recommended procedure.

 

 

 

 

Patient comment: Zz...)
Signature of Patient ZN Date/Time “7 / Aa /19
Signature of Witness / CN Mb a S Date/Time_/ / FI /r g
Patient Refused to Sign Date/Time

Witness Signature

DOC 4.5.31 (Attachment) Informed Consent — Revised 4/29/14 (Mod by Rees 11/15/19)

DEFENDANTS 2274
exhibit 5
 

Case 6:20-cv-00018-BMM-JTJ Document 15-1 Filed 08/12/20 Page 6 of 7

    

Montana Department of Corrections

 

Nursing and Provider Progress Notes

O2 Stats:
Sick Call Referral: DDVAP not working well- knees swollen again- requests results of lab per RH 12.4.19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Provider Signature:

 

 

 

Offender Name / DOC ID#: Smith, Jacob Lee - 41666 Date: 12/10/2019 | Time:

 

CONFIDENTIAL MEDICAL INFORMATION - UTILIZE CARE IF DESSEMINATING

DEFENDANTS 2206
exhibit 6
Case 6:20-cv-00018-BMM-JTJ Document 15-1 Filed 08/12/20 Page 7 of 7

NAME: Spo ih ont NUMBER: “' (4 UNIT: (A(

 

IN REGARDS TO YOUR REQUEST/KITE

 

 

 

 

 

 

 

 

 

 

 

 

[] AN APPOINTMENT AT SICK CALL HAS BEEN SCHEDULED FOR YOU.

L] THE INFIRMARY NO LONGER SUPPLIES THIS.

L] YOU HAVE RECEIVED ALL OF THE MEDICATION ORDERED FOR YOU.

[1 THE ITEM(S) CAN BE PURCHASED FROM THE CANTEEN.

L] SEE YOUR UNIT SERGEANT.

[J SEE YOUR UNIT COUNSELOR.

L] IF YOU HAVE FURTHER QUESTIONS, CONTACT THE INFIRMARY VIA KITE.

 

THE INFIRMARY
